IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              February 1, 2008
                               No. 06-60625
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




AMIRALI S. MAKNOJIA,

                                          Petitioner,

v.

MICHAEL B. MUKASEY,
U.S. Attorney General,

                                          Respondent.



                     Petition for Review of an Order of
                     the Board of Immigration Appeals
                              No. A78 128 712




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Amirali Maknojia, a native and citizen of Pakistan, petitions for review of


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60625

a decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal of
a removal order of an immigration judge (“IJ”) and the IJ’s denial of his motion
to remand. Maknojia contends the BIA erred in concluding that he was ineligi-
ble to seek adjustment of status in his removal proceedings. Specifically, he ar-
gues that the narrow exception set forth in 8 C.F.R. § 1245.2(a)(1)(ii) applied
and, thus, the IJ had jurisdiction to adjudicate his adjustment application.
      Maknojia was not pursuing or attempting to renew his previously filed
marriage-based adjustment application but was seeking to have the IJ adjudi-
cate an employment-based adjustment application. That application, however,
was not a “previously filed application” for purposes of § 1245.2(a)(1)(ii). Al-
though Maknojia filed the application with the United States Citizenship and
Immigration Services (“USCIS”), he had not departed from the United States
since filing the application, he had not returned to the United States pursuant
to a grant of advance parole to pursue that application, and that application had
not been denied by the USCIS. Therefore, the narrow exception set forth in
§ 1245.2(a)(1)(ii) did not apply, and the IJ lacked jurisdiction to adjudicate the
application. See § 1245.2(a)(1)(ii).
      Alternatively, Maknojia requests that his petition for review be held in
abeyance pending the USCIS’s adjudication of his application. He cites no au-
thority for the request. Further, the USCIS’s adjudication of Maknojia’s adjust-
ment application is independent of his removal proceedings. See In re Castro-
Padron, 21 I.&N. Dec. 379, 380 (BIA 1996). Therefore, the request is denied.
      In his brief filed in support of his petition for review, Maknojia does not as-
sert that the IJ erred in denying his motion to continue, nor does he challenge
the BIA’s determination that the deletion of 8 C.F.R. § 245.1(c)(8) mooted his
arguments regarding its validity. Therefore, these claims are deemed aban-
doned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      The petition for review is DENIED.



                                         2